Citation Nr: 1735606	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and/or due to the service connected coronary artery disease..  

3.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to January 3, 2012.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.  He died in February 2014, and the appellant has been substituted as the claimant for the purposes of the appeals.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January and September 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In part, the January 2012 rating decision granted service connection for coronary artery disease and assigned it a 10 percent rating from the September 16, 2010 date of claim to January 3, 2012, from which point a 100 percent schedular rating was assigned.  The Board remanded the case to the RO in June 2016.  In October 2016, the RO increased the 10 percent rating for coronary artery disease to 30 percent from September 16, 2010 to January 3, 2012.  


FINDINGS OF FACT

1.  The Veteran's brain tumor, a glioneuronal tumor, was not manifest in service or within one year of service separation and is otherwise unrelated to service.  

2.  The Veteran's essential hypertension was not manifest in service within one year of service separation and is otherwise unrelated to service.  

3.  The Veteran's essential hypertension was not caused or aggravated by his service-connected coronary artery disease.

4.  Hypertension and a brain tumor were not caused by exposure to Agent Orange.

5.  Prior to January 3, 2012, the Veteran did not have more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

6.  The Veteran was not in need of the regular aid and attendance of another person and was not housebound as a result of his service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a brain tumor, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Hypertension was not caused by or aggravated by a service connected disability.  38 C.F.R. § 3.310 (2016).

4.  The criteria for a rating greater than 30 percent for coronary artery disease prior to January 3, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

5.  The criteria for special monthly compensation based on the need for regular aid and attendance or at the housebound rate are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it is no longer contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There had been statements concerning the adequacy of the record in October 2012 and January 2013, but that was before examinations were conducted pursuant to the Board's June 2016 remand.  

Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Malignant tumors and hypertension are considered to be chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Initially, the Board notes that the appellant has argued that the Veteran's hypertension and brain tumor are due to the presumed exposure to Agent Orange in service.  Presumptive service connection can be granted for certain diseases due to herbicide exposure, and it is presumed that a Veteran who served in Vietnam during the Vietnam Era, such as this Veteran, was exposed to Agent Orange/herbicides in service.  However, hypertension and glioneuronal tumor are not on the list of diseases, located at 38 C.F.R. § 3.309, for which presumptive service connection is warranted as due to Agent Orange/herbicide exposure in service.  38 C.F.R. §§ 3.307, 3.309.  




A. Brain tumor

The appellant seeks service connection for a brain tumor with which the Veteran diagnosed, to include as due to the presumed exposure to Agent Orange in service.

Medical records show that a glioneuronal tumor was diagnosed in August 2011, after the Veteran reported a change in mental status, with confusion and trouble concentrating, that began a week prior.  Therefore, there is a confirmed diagnosis of a brain tumor.  The Board must then determine if the brain tumor is due to his active duty service.  

In this regard, the Board notes that service treatment records are silent for reference to a brain tumor, and on service discharge examination in July 1969, the Veteran denied pertinent symptomatology and his clinical evaluation of his brain was normal.  

A VA medical opinion obtained in September 2016.  After a review of the claim file, the examiner concluded that it was less likely than not that the Veteran's brain tumor was etiologically related to Agent Orange/herbicide exposure in Vietnam.  The examiner noted that National Academy of Science findings from 2006 were given due consideration and in addition the recent medical literature was reviewed in this regard.  The examiner stated that while there are possible links between glioneuronal brain tumor and herbicide exposure in Vietnam, the bulk of the evidence currently supports the conclusion that it is less likely than not related to that herbicide exposure.  The examiner noted that this is not a disorder which has so far been recognized by VA as due to herbicide exposure.  The exact cause of the Veteran's brain tumor could not be determined, but such tumors are known to be associated with such risk factors as aging and electromagnetic and radiation exposure.  The examiner concluded by stating that, as noted in UpToDate, "... no consistent evidence exists to implicate any particular chemical exposure as a risk factor for brain cancer among agricultural workers ... or with personal pesticide or herbicide exposure...". 

Based on the evidence above, the Board concludes that service connection is not warranted for the Veteran's glioneuronal brain tumor.  The preponderance of the evidence including the silent service treatment records and the records first showing a diagnosis in 2011 shows that it first manifested many years after service and well after the first year post service.  The preponderance of the evidence also indicates that it is not related to service, including presumed Agent Orange exposure therein.  The VA examiner in September 2016 concluded that it was less likely than not related to herbicide exposure.   The opinion was provided after a review of the claim file and medical literature and is supported by a full rationale.  The examiner indicated that one of the risk factors is aging, and the Veteran was aged when it was manifest, with many years having passed since service discharge.  By analogy, the examiner indicated that no consistent evidence exists to implicate any particular chemical exposure as a risk factor for brain cancer among agricultural workers (who are exposed to herbicides).  The opinion stands uncontradicted by any other competent evidence of record.  

Furthermore, as previously noted, this is not one of the disabilities for which presumptive service connection is warranted for due to exposure to Agent Orange.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

B. Hypertension

The appellant seeks service connection for hypertension with which the Veteran was diagnosed, to include as due to in-service herbicide exposure and the service-connected coronary artery disease.  

Medical records show that the Veteran's hypertension was diagnosed in the early 2000's.  Therefore, the Board must determine if the diagnosed hypertension was incurred or caused by service.  

In this regard, the Board notes that service treatment records are silent for any reference to hypertension, and on service discharge examination in July 1969, no pertinent symptomatology was reported, and hypertension was not found.  

A VA medical opinion was obtained in September 2016.  After a review of the claim file, the examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service or by his service-connected coronary artery disease.  The examiner indicated he had searched all of the available medical records looking for evidence that the Veteran's service and/or coronary artery disease caused or aggravated his hypertension and could find no good evidence to indicate this.  Rather, it appears that the Veteran's hypertension was essential hypertension which is common in individuals who do not have coronary artery disease, and it did not appear to be caused or aggravated by service or coronary artery disease.  The examiner noted that the Veteran's records showed his hypertension was generally well controlled and did not appear aggravated beyond its natural progression.  

The VA examiner also indicated that it appeared less likely than not that the Veteran's hypertension was etiologically related to Agent Orange/herbicide exposure in Vietnam.  In this regard, the examiner noted that the National Academy of Science findings from 2006 were given due consideration and the recent medical literature was reviewed.  The examiner stated that while there are possible links between hypertension and herbicide exposure in Vietnam, the bulk of the evidence currently supports the conclusion that it is less likely than not related to it.  Further, the examiner noted this is not a disorder which has so far been recognized by VA as due to herbicide exposure.  Additionally, the Veteran's hypertension was not manifested in an unusual manner and appeared to be typical essential hypertension.  Known risk factors for essential hypertension include age and family history and obesity/diet, but herbicide is not a proven risk factor.  

Based on the evidence above, the Board concludes that service connection is not warranted for the Veteran's hypertension.  The preponderance of the evidence including the silent service treatment records and the evidence first showing it in the early 2000's, which was many years after service, indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation.  The preponderance of the evidence also indicates that it is unrelated to service, to include presumed in-service Agent Orange exposure.  The examiner in September 2016 found this after considering the evidence of record and the medical science.  The examiner gave due consideration to the 2006 National Academy of Science findings and reviewed the recent medical literature and noted that the bulk of the evidence currently supports the conclusion that hypertension is not related to herbicide exposure.  Age is a known risk factor, and herbicide exposure is not a proven risk factor.  

The preponderance of the evidence also indicates that the Veteran's hypertension was not caused or aggravated by his service-connected coronary artery disease.  The VA examiner in 2016 reviewed the Veteran's medical records, looking for evidence that the Veteran's hypertension was caused or aggravated by his coronary artery disease, and could find no good evidence to indicate that it was.  Instead, it appeared that the Veteran had essential hypertension which is common in individuals who do not have coronary artery disease, and it did not appear to be aggravated by his coronary artery disease.  Instead, it was not manifest in an unusual manner and appeared to be typical essential hypertension.  Known risk factors for it include aging, and the Veteran was aged when his developed.  

Last, as previously noted, since hypertension is not on the list of diseases presumptive to in-service Agent Orange/herbicide exposure, service connection on that presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not warranted. 

While the Veteran and now the appellant may feel that his brain tumor and hypertension were due to service or, for hypertension, was caused or aggravated by his service-connected coronary artery disease, their opinions on these complex medical matters are not competent.  Medical training is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

C. Rating for coronary artery disease

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appellant seeks a disability rating in excess of 30 percent for the Veteran's service-connected coronary artery disease from the September 16, 2011 date of claim to January 2, 2012.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Coronary artery disease is rated under Diagnostic Code 7005.  

Under Diagnostic Code 7005 a 100 percent disability rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent disability rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A VA medical opinion was obtained in September 2016.  The examiner stated that a record review revealed that the Veteran required ongoing treatment with daily medication for his heart condition throughout the period under review, but overall, his serious heart condition remained stable during this period of time.  His main health issue was his brain tumor which was diagnosed in August 2010.  Between September 2010 and January 2012, he was seen by numerous physicians on many occasions and hospitalized for his brain tumor and related complications.  His heart condition and the need for ongoing medication for it were always noted, but his heart disease appeared to be serious but stable and the tumor became the focus of attention.  (A VA aid and attendance examiner in September 2012 also noted that the Veteran's coronary artery disease was stable.) 

The VA examiner stated that with regard to the METS level during this period of time, there are several items of note.  The numerous medical notes during this time period do not document any new limitation of activities due to the Veteran's heart, but fatigue was repeatedly mentioned.  A nuclear stress test performed shortly prior to the time period in question, in July 2010, was positive for mild inferior ischemia, with an ejection fraction of 58 percent.  Heart rate in that study rose from 43 to a maximum of 80.  A VA progress note from August 2011 indicates that the Veteran's cardiologist wanted him to start exercising, and advised the Veteran that a handicap parking permit was not needed.  A VA examination report from January 2012 indicates that based on METS evaluation at that visit, the Veteran had symptoms of dyspnea and angina at 1-3 METS, but the VA examiner noted that a subsequent Aid and Attendance evaluation indicates that the limitations were primarily due to the brain tumor.  

Based on review of all the records, the VA examiner felt that it was more likely than not that the Veteran's coronary symptomatology from September 16, 2010 through January 2, 2012 was consistent with greater than 5 METS but not greater than 7 METS producing relevant symptoms.  The reasoning is that given the Veteran's documented serious coronary artery disease with prior history of angina and abnormal stress test in July 2010, and given the nature of coronary artery disease, it would be expected that he would have the same symptoms at this level of exertion.  

Based on the evidence, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's coronary artery disease during any point between September 2010 and January 2, 2012.  The examiner in September 2016 reviewed the Veteran's records and came to the conclusion that a workload of 5 METS but not greater than 7 METS resulted in relevant cardiac symptoms during the time period in question; and the Veteran did not have a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Instead, it appears that the Veteran's coronary artery disease was stable from the time in July 2010 when the ejection fraction was 58 percent.  

The Veteran's representative argued in December 2013 that an August 2011 VA progress note showing that the Veteran's METS level for inducing relevant symptoms was less than 4 supports a higher rating.  However, the VA examiner in September 2016 noted that the Veteran's VA physician advised him to exercise in August 2011, and that an Aid and Attendance evaluation notes that the Veteran's limitations were primarily due to his brain tumor.  Evaluating non-service-connected manifestations under a rating for a service-connected disability constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14 (2016).  The VA examiner in September 2016 reviewed the Veteran's coronary artery disease disability longitudinally from the date of claim to January 2, 2012 and found, using medical judgment, that it was stable and that the level of relevant impairment due to the service-connected coronary artery disease was at greater than 5 METS but not greater than 7 METS.  The Board finds this most probative as it was based on a longitudinal review of the evidence from a physician's perspective, taking into account relevant pieces of evidence and using medical judgment.  

D. Other considerations

The Veteran indicated in September 2011 that two disabilities -- his heart condition and brain cancer -- prevented him from working.  The Board cannot discern from his statement that he was indicating that his coronary artery disease, standing alone, was precluding him from all forms of substantially gainful employment.  Other evidence of record has been considered in making this determination regarding his September 2011 statement.  Additionally, the Board notes that in August 2011, a VA cardiologist advised the Veteran to start exercising, and that there is no indication in any of the medical records of unemployability solely due to coronary artery disease prior to January 3, 2012, and the Veteran is assigned a 100 percent schedular rating for his coronary artery disease from that date.  Accordingly, the Board finds that the matter of entitlement to a total disability rating for compensation purposes based upon individual unemployability solely due to the service-connected coronary artery disease prior to January 3, 2012 has not been raised.  

Neither the Veteran nor the appellant or her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

E. Aid and attendance/housebound 

The appellant has appealed for special monthly compensation aid and attendance/housebound benefits for the Veteran.  

Service connection is in effect for one disability, coronary artery disease, rated as 30 percent disabling prior to January 3, 2012, and rated as 100 percent disabling from that date until the Veteran's death in February 2014.  

The special monthly compensation provided by 38 U.S.C.A. § 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities. 38 C.F.R. § 3.350(i).  In this case, the Veteran does not have additional service-connected disabilities ratable at 60 percent.  Additionally, while the Veteran/appellant may feel that the Veteran was housebound due to his service-connected coronary artery disease alone, and his representative reported in February 2012 that the Veteran does not leave his home without someone to accompany him because of his condition, the VA examiner who examined him for aid and attendance/housebound benefit purposes in September 2012 indicated that the Veteran could travel beyond his home, that he travelled to the examination in a private vehicle with a family member, and that he could walk by himself for up to a few hundred yards and had no restrictions on leaving his home.  This information is shows that the Veteran is not housebound.  Accordingly, the Board concludes that during the claim period, the Veteran did not meet the criteria for special monthly compensation at the housebound rate.   

A Veteran will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance.  38 C.F.R. § 3.350(c)(3).  Clearly, the Veteran's coronary artery disease did not affect his vision, nor was he a patient in a nursing home because of this disability.  Also, it is not shown that his coronary artery disease rendered him in need of aid and attendance during the claim period.  The VA examiner in September 2012 indicated that the Veteran's coronary artery disease had been stable and did not limit his activities.  That examiner remarked that the Veteran's limitations were due to his malignant brain tumor and not secondary to his service-connected coronary artery disease.  While the representative reported in February 2012 that the Veteran does not leave his home without someone to accompany him because of his condition, the medical evidence from September 2012 mentioned above shows that the Veteran's coronary artery disease did not require aid and attendance.  In light of the evidence, the Board concludes that the Veteran's sole service-connected disability, coronary artery disease, did not render him in need of aid and attendance or housebound during the rating period prior to his death.  Accordingly, the benefits sought are denied.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the benefits on appeal cannot be granted, the Board is grateful for the Veteran's Vietnam Era service, with service in Vietnam during that time period.  


ORDER

Service connection for a brain tumor is denied.

Service connection for hypertension is denied.

A rating in excess of 30 percent for coronary artery disease prior to January 3, 2012 is denied.
	
Special monthly compensation based on the need for regular aid and attendance or at the housebound rate is denied.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


